Citation Nr: 1428302	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability, rated 20 percent disabling from November 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Regional Office (RO) in Philadelphia, Pennsylvania.  The RO denied his claim for an increased disability rating in the November 2008 decision.  Although the RO issued a December 2011 rating action granting a 20 percent disability rating effective November 2011, the Veteran has not indicated that decision satisfied his claim so the matter remains on appeal.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

In June 2012, the claim was previously before the Board and remanded for further development.  That development having been completed, this claim is once again before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record during the time period in question and will not be addressed in this decision.

A review of the Virtual VA paperless claims processing system revealed copies of VA outpatient treatment records dated January 2008 to December 2012 and a copy of a brief from the Veteran's representative.


FINDING OF FACT

The Veteran's left knee has not shown a flexion limited to 30 degrees or less prior to November 29, 2011 or 15 degrees or less thereafter, or extension limited to 10 degrees or greater, instability, dislocation, malunion, non-union, or ankylosis at time during the appeals period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a left knee disability prior to November 29, 2011 and in excess of 20 percent thereafter are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in October 2008 and November 2011, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The claim was readjudicated in a statement of the case (SOC) dated April 2009, a December 2011 rating decision, and two supplemental statements of the case (SSOCs) dated December 2011 and December 2012.  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records(STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Veteran's SSA records were obtained and associated with the claims file.  VA provided the Veteran with adequate medical examinations in November 2008 and November 2011.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.   

It is noted that, in the June 2012 Remand, it was requested that the Veteran undergo an additional VA Joints examination.  On August 23, 2012, the Veteran was notified of a scheduled VA examination for September 6, 2012.  On August 23, 2012, the Philadelphia VA Medical Center informed the RO that the Veteran had called, stating that he did not order a new examination and that he would not report.  On September 6, 2012 the Veteran did not report for the examination and was provided notification of this.   While the Veteran was afforded an opportunity to report for VA examination, his failure to attend the examination has been well-documented in the record and he has not provided any reason for his absence.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  There is no evidence of record indicating that the Veteran requested that the examination be rescheduled or that he provided good cause for his failure to report.  See 38 C.F.R. § 3.655 (2013).  As such, the Board will adjudicate the Veteran's claim without the benefit of a new VA examination.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the June 2012 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's left knee is rated at 10 percent disabling prior to November 29, 2011 and 20 percent disabling thereafter under the diagnostic code for limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  Separate evaluations for instability can be considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604  (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704  (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ).  Separate evaluations for limitation of knee extension and flexion may also be considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a , Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Additional ratings are available for the presence of ankylosis, dislocation, malunion, or non-union.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.


Background

The Veteran contends that his left knee condition is worse than reflected by his current evaluation of  10 percent prior to November 29, 2011.  To this effect, the Veteran has claimed that while he is satisfied with the evaluation of 20 percent from November 29, 2011, he believes his evaluation should cover the entire appeals period prior.

A review of the Veteran's VA outpatient treatment records and SSA records reveal that he has been treated for his left knee condition.  Treatment has primarily been for complaints of pain.  There have been no showings of a limitation of flexion less than 30 degrees prior to November 29, 2011 and no showing of a limitation less than 15 degrees thereafter.  Treatment records throughout the appeals period have documented left knee arthritis.  There have been no showings of a limitation of extension greater than 10 degrees, instability, ankylosis, malunion, or nonunion at any time during the pertinent appeals period.  While a treatment record dated December 2008 noted a severely degenerated meniscus, there was no indication given that there was any dislocation associated with such.  Further, there has been no indication that the Veteran has undergone a meniscectomy.

A review of the Veteran's private treatment records reveals that the has been treated for his left knee condition.  In March 2011, the Veteran complained of progressively worse left knee pain.  Range of motion testing revealed a flexion of 105 degrees and extension of 5 degrees.  Imaging revealed degenerative changes.  There were no showings of instability, ankylosis, dislocation, malunion, or non-union.  He was recommended for total knee arthroplasty to address the tricompartmental arthritis

The Veteran was provided with a VA examination in November 2008.  It was noted that the Veteran has been treated for a history of left knee pain.  He has received three arthroscopies in 1992, 1993, and 1994 respectively.  The Veteran described constant and dull knee pain at rest of a severity of 4 on a scale of 1 to 10.  The Veteran stated that his knee gives out twice per month.  He denied weakness, stiffness, fatigability, or locking.  The Veteran uses a knee brace.  His condition was noted to affect his employment as a maintenance worker, as he was limited to standing or walking for more than 2 hours because this would cause a flare-up.  Activities of daily living were not affected by the left knee condition.  Flare-ups occur upon temperature changes, standing or walking for more than 2 hours, walking up more than 2 flights of stairs, or lifting objects more than 25 pounds to 50 pounds.  The Veteran cannot run during a flare-up and states the pain is of a severity of 8 on a scale of 1 to 10.  Alleviating factors include rest, ice, and elevation.  Flare-ups occur approximately twice per month and last for about 2 hours.  The Veteran loses an additional 40 percent of function due to flare-ups.  Range of motion testing revealed a flexion of 110 degrees and extension of 0 degrees.  Mild pain was noted with motion between 100 degrees and 110 degrees.  There was no additional loss or pain upon repetition.  The Veteran had a mild antalgic gait.  Imaging revealed severe tricompartmental degenerative joint disease of the left knee.  The Veteran was diagnosed with degenerative joint disease of the left knee. 

The Veteran was provided with an additional VA examination in November 2011.  The Veteran noted chronic and constant pain in his left knee.  He takes pain medication for treatment.  The Veteran does not currently work, but claims that he left his last job due to pain caused by lifting things as a maintenance worker.  The Veteran indicated that he has difficulties with activities of daily living.  He is unable to run or play sports.  He cannot complete tasks of housework requiring lifting.  He has sleep trouble due to pain.  He avoids steps due to flare-ups.  In addition to the physical activities, cold weather also produces flare-ups.  The Veteran has experienced locking of the knee on one occasion.  The Veteran uses a knee brace and a cane for ambulation.  Range of motion testing revealed a flexion of 50 degrees and extension of 0 degrees, both with pain.  Repetition produced additional limitation of motion to 35 degrees with pain.  There was no instability, ankylosis, dislocation, malunion, or non-union noted.  Imaging revealed mild to moderate degenerative joint disease in all 3 compartments.  The medial meniscus was found to be markedly abnormal.  However, there was no indication that a meniscectomy was provided or required.  The Veteran was diagnosed with left knee degenerative joint disease and left knee medial meniscus degeneration.

Analysis

Based on the above, the Board finds that the Veteran's left knee condition only meets the criteria for a 10 percent evaluation prior to November 29, 2011 and 20 percent thereafter.  In order to warrant the next higher evaluation, the evidence must show lateral instability for separate additional evaluations. VAOPGCPREC 9-98; 63 Fed. Reg. 56704 . The Board notes that the Veteran has shown no evidence of instability at any time during the pertinent appeals period. 

Separate or higher evaluations for limitation of knee extension and flexion may also be considered if the evidence showed such limitations as contemplated by the Schedule.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  For limitation of leg flexion the evidence would have to show limitation to 30 degrees or less prior to November 29, 2011 and 15 degrees or less thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, the evidence would have to show limitation to 10 degrees or more.  38 C.F.R. § 4.71a , Diagnostic Code 5261.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion close to that contemplated by the Schedule, as the Veteran's flexion has generally been over 100 degrees prior to November 29, 2011 and around 35 degrees thereafter, nor has there been any limitation of extension beyond 5 degrees, as shown in the March 2011 private treatment record, the Board finds that the Veteran is not entitled to increased or separate evaluations for limitation of motion. 

Furthermore, the Veteran has not shown any evidence of ankylosis, dislocation, malunion, or non-union at any time pertinent to the present appeal.  Again, although the Veteran has a noted degenerative meniscus in the left knee, there is no medical evidence showing that such results in dislocation or has resulted in a meniscectomy.  As such, any further analysis under Diagnostic Codes 5256, 5258, 5262 is not warranted. 

As such, the Board finds that the Veteran is only entitled to a 10 percent evaluation prior to November 29, 2011 and a 20 percent evaluation thereafter.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent prior to November 29, 2011 and 20 percent thereafter for a left knee condition are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left knee condition at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected left knee condition, but the evidence reflects that those manifestations, namely the presence of a more substantial limitation of motion, ankylosis, dislocation, malunion, non-union, lateral instability, or knee replacement, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left knee condition, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his right knee pain both during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluations of 10 percent prior to November 29, 2011 and 20 percent thereafter, which are equal to or higher than the 10 percent minimum compensable rating for painful motion in accordance with 38 C.F.R. § 4.59, already takes pain into consideration.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Additionally, there has been no evidence of hospitalizations or time lost from work as a result of this condition.  Accordingly, referral is not required.


ORDER

Entitlement to a disability rating in excess of 10 percent for a left knee disability prior to November 29, 2011 and in excess of 20 percent thereafter is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


